Name: Council Decision (CFSP) 2016/475 of 31 March 2016 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: international affairs;  civil law;  Asia and Oceania;  insurance
 Date Published: 2016-04-01

 1.4.2016 EN Official Journal of the European Union L 85/34 COUNCIL DECISION (CFSP) 2016/475 of 31 March 2016 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2013/183/CFSP of 22 April 2013 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2010/800/CFSP (1) and in particular Article 19(2) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 April 2013, the Council adopted Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea (DPRK). (2) The Korea National Insurance Corporation (KNIC) should be inserted in Annex II to Decision 2013/183/CFSP. (3) Limited derogations should be added concerning KNIC exclusively for payments to KNIC by EU persons or entities necessary for obtaining insurance services for their activities in DPRK. EU persons or entities should also be allowed to receive payments by KNIC to meet its liabilities arising from such services or in respect of damage caused within the territory of the EU. A provision allowing KNIC to make payments due under a contract prior to its designation should also be added. (4) The entries for six persons listed in Annex II should be amended. (5) The entry for one entity in Annex II should be deleted. (6) Decision 2013/183/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Council Decision 2013/183/CFSP is hereby amended as follows: (1) In Article 15 the following paragraph is added: 6. With regard to Korea National Insurance Corporation (KNIC): (a) The relevant Member States may authorise the receipt by EU persons and entities of payments by KNIC provided that: (i) the payment is due:  in accordance with the provisions of a contract for insurance services provided by KNIC necessary for the activities of the EU person or entity in DPRK, or  in accordance with the provisions of a contract for insurance services provided by KNIC in respect of damage caused within the territory of the EU by any party to such contract; (ii) the payment is not directly or indirectly received by a person or entity referred to in paragraph 1; and (iii) the payment is not directly or indirectly related to activities prohibited under this Decision. (b) The relevant Member States may authorise EU persons and entities to make payments to KNIC exclusively for the purpose of obtaining insurance services necessary for the activities of such persons or entities in DPRK provided that those activities are not prohibited under this Decision. (c) No such authorisations shall be required for payments by or to KNIC which are necessary for the official purposes of a diplomatic or consular mission of a Member State in DPRK. (d) Paragraph 1 shall not prevent KNIC from making a payment due under a contract concluded before its listing, provided that the relevant Member State has determined that: (i) the contract is not related to any of the prohibited items, materials, equipment, goods, technologies, assistance, training, financial assistance, investment, brokering or services referred to in this Decision; (ii) the payment is not directly or indirectly received by a person or entity referred to in paragraph 1. A Member State shall inform the other Member States and the Commission of any authorisation granted under this paragraph.. (2) Annex II is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 31 March 2016. For the Council The President A.G. KOENDERS (1) OJ L 111, 23.4.2013, p. 52. ANNEX II. Persons and entities providing financial services that could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons-of-mass-destruction-related programmes. (1) The entries concerning the six persons listed below, as set out in Annex II to Decision 2013/183/CFSP, are replaced by the following entries: A. Persons Name Identifying information Statement of Reasons 4. KIM Il-Su Date of birth: 2.9.1965 Place of birth: Pyongyang, DPRK Manager in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised chief representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 5. KANG Song-Sam Date of birth: 5.7.1972 Place of birth: Pyongyang, DPRK Former authorised representative of Korea National Insurance Corporation (KNIC) in Hamburg, continues to act for or on behalf of KNIC or at its direction. 6. CHOE Chun-Sik Date of birth: 23.12.1963 Place of birth: Pyongyang, DPRK Passport No 745132109 Valid until 12.2.2020 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang acting on behalf of KNIC or at its direction. 7. SIN Kyu-Nam Date of birth: 12.9.1972 Place of birth: Pyongyang, DPRK Passport No. PO472132950 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 8. PAK Chun-San Date of birth: 18.12.1953 Place of birth: Pyongyang, DPRK Passport No. PS472220097 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang at least until December 2015 and former authorised chief representative of KNIC in Hamburg, continues to act for or on behalf of KNIC or at its direction. 9. SO Tong Myong Date of birth: 10.9.1956 President of Korea National Insurance Corporation (KNIC), acting on behalf of KNIC or at its direction (2) The entity listed below shall be deleted from the list set out in Annex II to Decision 2013/183/CFSP 5. Korea National Insurance Company (KNIC) GmbH (alias Korea Foreign Insurance Company). (3) The entity listed below shall be inserted in the list of entities subject to restrictive measures as set out in Annex II to Decision 2013/183/CFSP: B. Entities Name (and possible aliases) Identifying information Reasons 6. Korea National Insurance Corporation (KNIC) and its branch offices (a.k.a. Korea Foreign Insurance Company) Haebangsan-dong, Central District, Pyongyang, DPRK Rahlstedter Strasse 83 a, 22149 Hamburg. Korea National Insurance Corporation of Alloway, Kidbrooke Park Road, Blackheath, London SE3 0LW Korea National Insurance Corporation (KNIC), a State-owned and controlled company, is generating substantial foreign exchange revenue which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons-of-mass-destruction-related programmes. Furthermore, the KNIC headquarters Pyongyang is linked to Office 39 of the Korean Worker's Party, a designated entity.